                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    CHARLESTON ADVANCEMENT                 )
    ACADEMY HIGH SCHOOL,                   )
                                           )
                      Plaintiff,           )
                                           )                  No. 2:20-cv-01676-DCN
                vs.                        )
                                           )                           ORDER
    ACCELERATION ACADEMIES, LLC and        )
    ACCELERATION EDUCATION, INC.,          )
                                           )
                      Defendants.          )
    _______________________________________)

           The following matter is before the court on defendant Acceleration Academies,

    LLC’s (“Accel Academy”) motions to dismiss, or, in the alternative, to transfer venue, or,

    in the alternative, to compel arbitration, ECF Nos. 4, 11, and plaintiff Charleston

    Advancement Academy’s (“CAA”) motion to remand and motion to stay Accel

    Academy’s motion to dismiss, or, in the alternative, to transfer venue, or, in the

    alternative, to compel arbitration, ECF No. 9. For the reasons set forth below, the court

    denies CAA’s motion to remand, finds as moot CAA’s motion to stay, finds as moot

    Accel Academy’s motion to dismiss, ECF No. 4, grants in part and denies in part Accel

    Academy’s motion to dismiss, ECF No. 11, and grants Accel Academy’s motion to

    transfer the case to the Western District of North Carolina to compel arbitration.

                                       I. BACKGROUND

           CAA is a nonprofit corporation and a public charter school organized under the

    laws of the State of South Carolina, including the South Carolina Charter Schools Act of

    1996, as amended (the “Act”), and the South Carolina Nonprofit Act of 1994, as

    amended (the “Nonprofit Act”). ECF No. 8 at 1. CAA submitted a charter application to

                                                 1

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 1 of 43
    the South Carolina Public Charter School District (“SCPCSD”) to serve as its sponsor, as

    defined in the Act. ECF No. 8-1. As part of its charter application, CAA stated it

    intended to contract with Accel Academy to serve as its charter management organization

    because of Accel Academy’s “proven track record” of serving its target student

    demographic. Id. at 71. As part of its contract with CAA, the charter application stated

    that Accel Academy would provide administrative, management, and educational

    services as required by the Act. Id. at 36, 41, 51

           On or around May 20, 2017, the SCPCSD approved CAA’s charter application.

    ECF No. 8-2 at 1. On April 11, 2018, CAA and SCPCSD signed a contract, which

    incorporated the charter application, governing the responsibilities between the two

    parties in running the school, pursuant to the Act (“Charter”). Id. One of the

    requirements of the Charter was that if CAA contracted with a charter management

    organization to provide the school services, that charter management organization must

    be approved by SCPCSD in advance, and that such a contract “must provide that

    termination be made in a manner that is least disruptive to students.” Id. at 7–8. The

    Charter also mandated that any agreement between CAA and a charter management

    organization contain a termination clause that required no more than 180 days’ notice

    “except where the health and safety of students is a concern.” Id. at 8.

           On April 2, 2018, CAA and Accel Academy entered into an agreement for Accel

    Academy to serve as the charter management organization for CAA. ECF No. 8-3. The

    agreement between CAA and Accel Academy governed the obligations between the

    parties that were necessary for CAA to comply with the Charter. ECF No. 8-3. The

    agreement between CAA and Accel Academy contained a termination clause that



                                                 2

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 2 of 43
    allowed termination with 180 days’ notice by either party, or for immediate termination

    at CAA’s sole discretion “[i]n the event that a danger to student health, safety or welfare

    exists.” Id. at 6. The agreement between CAA and Accel Academy required the

    termination to be “in a manner that is least disruptive to students.” Id. at 3. The

    agreement between CAA and Accel Academy contained an arbitration clause that stated,

    in part:

               In the event of a dispute between the Parties[,] [CAA] and Accel[ ]
               Academ[y] agree to enter into negotiation to attempt to resolve any
               dispute . . . . If negotiations are unsuccessful, and upon the request of either
               Party, the Parties shall enter into alternative dispute resolution consisting of
               arbitration. . . . If an AAA filing site cannot be agreed upon, the filing site
               shall be Charlotte, North Carolina.

    ECF No. 8-3 at 16.

               CAA opened on July 1, 2018 and regularly paid invoices submitted to the school

    by Accel Academy until September 2019. ECF No. 8-11 at 2. In September 2019, CAA

    failed to pay Accel Academy’s invoice until a dispute between the parties involving

    Accel Academy’s failure to secure funds on CAA’s behalf and the auditing clause of the

    agreement was resolved. Id. On October 23, 2019, Accel Academy triggered the 180-

    day notification period to terminate the agreement with CAA. On November 1, 2019, the

    CAA board unilaterally determined that Accel Academy’s management of the school

    raised “public health and safety concerns” and immediately terminated the agreement

    with Accel Academy. Id. On November 4, 2019, Accel Academy filed for arbitration in

    Charlotte, North Carolina pursuant to the agreement between CAA and Accel Academy.

    ECF No. 8-4. On November 11, 2019, CAA submitted a charter amendment request

    (“Charter Amendment Request’) to the SCPCSD which included removing Accel

    Academy from the Charter. ECF No. 8 at 7.

                                                      3

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 3 of 43
           The SCPCSD Board found that CAA’s unilateral termination of Accel Academy

    without a plan to replace the services of Accel Academy was a breach of the Charter.

    ECF No. 8-7 at 4. As a result of this breach, the SCPCSD Board sanctioned CAA. Id. at

    8. These sanctions included ordering CAA to rescind all actions taken since November

    14, 2019, to reinstitute Accel Academy as the charter management organization, and to

    maintain the “status quo” prior to the termination of Accel Academy. Id. In a letter sent

    to CAA on December 5, 2019, the SCPCSD explicitly told CAA the following regarding

    its Charter Amendment Request:

           Finally, I want to be exceedingly clear on this point. There is no guarantee
           at all that the SCPCSD will approve the new plan that the CAA Board
           submits. The SCPCSD Board has never approved the CAA Board to locally
           manage the school without a management organization, and it is the CAA
           Board’s burden to prove to the SCPCSD Board that it should be entrusted
           to do so. Many questions remain about the program CAA’s Board is
           proposing to implement. The SCPCSD Board will carefully consider that
           program prior to allowing an amendment to implement a program that might
           be materially different than what was originally approved.

    Id. at 4–6 (emphasis added).

           On January 6, 2020, the arbitrator for the parties ordered a preliminary injunction

    mandating that operations between CAA and Accel Academy remain “status quo ante as

    of October 23, 2019” and requiring that all services provided by Accel Academy to CAA

    continue. ECF No. 8-8. The arbitration hearing between the parties was held on

    February 20–21, 2020. ECF No. 8-11 at 2; ECF No. 11-1. The arbitrator found that

    CAA’s termination of Accel Academy did not comply with the terms of the agreement

    because there was no credible threat to the health, welfare, or safety of the students and

    the contract was not terminated in a manner that was least disruptive to students. ECF




                                                 4

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 4 of 43
    No. 8-11 at 3. On March 16, 2020, the arbitrator awarded Accel Academy $859,142.41

    in damages and ordered Accel Academy to remain at CAA through April 22, 2020.

           Amid the arbitration between CAA and Accel Academy, Acceleration Education,

    Inc. (“Accel Education”) submitted a Letter of Intent to form a charter school in South

    Carolina. ECF No. 8-13. Accel Education listed Accel Academy as its charter

    management organization in its Letter of Intent. Id. at 2. In December 2019, CAA

    alleges that Accel Academy attempted to solicit CAA’s employees to work for Accel

    Academy. ECF No. 8-15. On or around February 11, 2020, Accel Education submitted

    its charter application for sponsorship by the SCPCSD. ECF No. 8-14. At the arbitration

    hearing between the parties on February 20–21, 2020, CAA questioned Accel Academy

    about the recruitment of CAA’s employees to work for the new charter school Accel

    Academy was forming in South Carolina and alleged that this could jeopardize CAA’s

    Charter Amendment Request. ECF No. 11-1 at 42, 306, 381–86, 414, 425, 445. On

    March 31, 2020, Accel Academy terminated the provision of certain software educational

    services which were necessary for CAA to operate due to the COVID-19 restrictions.

    ECF No. 8-12. On or around the same date, CAA alleges that Accel Academy attempted

    to solicit CAA employees in an effort to influence those employees to breach their

    employment contracts with CAA. ECF No. 8 at 15. On April 6, 2020, CAA filed a

    Motion for a Temporary Restraining Order and Preliminary Injunction in the Charleston

    County Court of Common Pleas (“State court”) requesting that the State court order

    Accel Academy to reactivate and enable all software educational services through April

    22, 2020. ECF No. 1-4 at 15. On April 9, 2020, and the State court granted CAA’s

    motion for a Temporary Restraining Order and Preliminary Injunction and ordered Accel



                                                5

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 5 of 43
    Academy to restore the disabled services. ECF No. 1-12. On April 6, 2020, CAA filed a

    claim against Accel Academy in State court alleging tortious interference with contract

    (“State court claim”). ECF No. 1-4 at 14. On April 17, 2020, the SCPCSD approved

    Accel Education’s charter application. At the April 17, 2020 hearing, CAA alleged that

    Accel Education made intentional misrepresentations about the operation of CAA and

    alleged that CAA intended to move locations without informing the SCPCSD Board.

    ECF No. 8 at 17. At that time, the SCPCSD Board had still not approved CAA’s Charter

    Amendment Request. ECF No. 21 at 5

            On April 29, 2020, Accel Academy properly removed the State court claim to this

    court. ECF No 1. On May 6, 2020, Accel Academy filed a motion to dismiss for failure

    to state a claim, or, in the alternative, to transfer venue, or, in the alternative, to compel

    arbitration. ECF No. 4. On May 19, 2020, CAA amended its complaint. ECF No. 8. In

    the amended complaint, CAA added Accel Education as a defendant to its tortious

    interference with a contract claim. Id. at 16. The amended complaint also added an

    additional claim of intentional interference with prospective contractual relations against

    both Accel Academy and Accel Education. Id. at 17–18.

            On May 19, 2020, CAA filed a motion to remand and a motion to stay Accel

    Academy’s motion to dismiss for failure to state a claim, or, in the alternative, to transfer

    venue, or, in the alternative, to compel arbitration. ECF No. 9. On June 2, 2020, Accel

    Academy filed a second motion to dismiss for failure to state a claim, or, in the

    alternative, to transfer venue, or, in the alternative, to compel arbitration. ECF No. 11.

    On June 2, 2020, Accel Academy responded to the motion to remand and motion to stay,

    ECF No. 12, to which CAA replied to on June 9, 2020, ECF No. 19. On June 16, 2020,



                                                   6

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 6 of 43
    CAA responded to Accel Academy’s second motion to dismiss for failure to state a

    claim, or, in the alternative, to transfer venue, or, in the alternative, to compel arbitration,

    ECF No. 21, to which Accel Academy replied on June 23, 2020, ECF No. 22. The

    motions have been fully briefed and are ripe for the court’s review.

                                          II. STANDARD

            A. Motion to Remand

            Federal courts possess constitutionally limited jurisdiction. “The party seeking

    removal bears the burden of demonstrating that removal jurisdiction is proper,” In re

    Blackwater Sec. Consulting, LLC, 460 F.3d 576, 583 (4th Cir. 2006), and all doubts

    regarding the propriety of removal are to be resolved in favor of retained state court

    jurisdiction, Baxley v. Advance Auto Parts, Inc., 2011 WL 586072 at *1 (D.S.C. Feb. 9,

    2011) (citing Marshall v. Manville Sales Corp., 6 F.3d 229, 232 (4th Cir. 1993)).

    Removal raises significant federalism concerns, “[i]f federal jurisdiction is doubtful, a

    remand is necessary.” Mulcahey v. Columbia Organic Chemicals Co., 29 F.3d 148, 151

    (4th Cir. 1994).

            Generally, any civil action brought in a state court of which the district courts of

    the United States have original jurisdiction may be removed by the defendant to the

    district court of the United States for the district and division embracing the place where

    such action is pending. 28 U.S.C. § 1441(a). Original jurisdiction exists where a claim

    arises from federal law, see 28 U.S.C. § 1331, or where the amount in controversy

    exceeds the sum or value of $75,000 and the claim is between citizen of different states,

    see 28 U.S.C. § 1332. “If after removal the plaintiff seeks to join additional defendants




                                                   7

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 7 of 43
    whose joinder would destroy subject matter jurisdiction, the court may deny joinder, or

    permit joinder and remand the action to the State court.” 28 U.S.C. § 1447(e).

           B. Motion to Stay

           “A court has the power to stay proceedings, which is ‘incidental to the power

    inherent in every court to control the disposition of the causes on its docket with

    economy of time and effort for itself, for counsel, and for litigants.’” Cty. of Charleston,

    S.C. v. Finish Line Found. II Inc., 2018 WL 3303197, at *2 (D.S.C. July 5, 2018)

    (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). In exercising its authority to

    grant a discretionary stay, the court “must weigh competing interests and maintain an

    even balance.” Landis, 299 U.S. at 254, 255 (citing Kansas City S. Ry. Co. v. United

    States, 282 U.S. 760, 763 (1931)). Furthermore, “[t]he party seeking a stay must justify it

    by clear and convincing circumstances outweighing potential harm to the party against

    whom it is operative.” Williford v. Armstrong World Indus., Inc., 715 F.2d 124, 127 (4th

    Cir. 1983). When deciding on a motion to stay, a court considers four factors:

           (1) whether the stay applicant has made a strong showing that he is likely
           to succeed on the merits; (2) whether the applicant will be irreparably
           injured absent a stay; (3) whether issuance of the stay will substantially
           injure the other parties interested in the proceeding; and (4) where the
           public interest lies.

    Nken v. Holder, 556 U.S. 418, 426 (2009).

           C. Motion to Dismiss for Failure to State a Claim

           Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss for

    “failure to state a claim upon which relief can be granted.” When considering a Rule

    12(b)(6) motion to dismiss, the court must accept the plaintiff’s factual allegations as true

    and draw all reasonable inferences in the plaintiff’s favor. E.I. du Pont de Nemours &



                                                  8

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 8 of 43
    Co. v. Kolon Indus., 637 F.3d 435, 440 (4th Cir. 2011). But “the tenet that a court must

    accept as true all of the allegations contained in a complaint is inapplicable to legal

    conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). On a motion to dismiss, the

    court’s task is limited to determining whether the complaint states a “plausible claim for

    relief.” Id. at 679. Although Rule 8(a)(2) requires only a “short and plain statement of

    the claim showing that the pleader is entitled to relief,” “a formulaic recitation of the

    elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

    555 (2007). Instead, the “complaint must contain sufficient factual matter, accepted as

    true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

    (quoting Twombly, 550 U.S. at 570).

            D. Motion to Compel Arbitration

            Section 4 of the Federal Arbitration Act (“FAA”) provides in part that a “party

    aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under a written

    agreement for arbitration may petition any United States district court . . . for an order

    directing that such arbitration proceed in the manner provided for in such agreement.” 9

    U.S.C. § 4. “[Q]uestions of arbitrability must be addressed with a healthy regard for the

    federal policy favoring arbitration. . . . [A]ny doubts concerning the scope of arbitrable

    issues should be resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp. v.

    Mercury Constr. Corp., 460 U.S. 1, 23–24 (1983); Peoples Sec. Life Ins. Co. v.

    Monumental Life Ins. Co., 867 F.2d 809, 812 (4th Cir. 1989) (internal citations omitted).

    To that end, “the heavy presumption of arbitrability requires that when the scope of the

    arbitration clause is open to question, a court must decide the question in favor of

    arbitration.” Peoples, 867 F.2d at 812 (citing United Steelworkers of Am. v. Warrior &



                                                   9

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 9 of 43
    Gulf Navigation Co., 363 U.S. 574, 583 (1960)). Thus, the court may not deny a party’s

    request to arbitrate an issue “unless it may be said with positive assurance that the

    arbitration clause is not susceptible of an interpretation that covers the asserted dispute.”

    Id.

           Despite these policies favoring arbitration, federal courts have the authority to

    evaluate the validity of arbitration agreements. See Prima Paint Corp. v. Flood &

    Conklin Mfg. Co., 388 U.S. 395, 403–04 (1967) (“[A] federal court may consider only

    issues relating to the making and performance of the agreement to arbitrate.”). Section 2

    of the FAA states that a written arbitration agreement “shall be valid, irrevocable, and

    enforceable, save upon such grounds as exist at law or in equity for the revocation of any

    contract.” 9 U.S.C. § 2. “If a party challenges the validity under § 2 of the precise

    agreement to arbitrate at issue, the federal court must consider the challenge before

    ordering compliance with that agreement under § 4.” Rent—A—Center, West, Inc. v.

    Jackson, 561 U.S. 63, 71 (2010). While federal law governs the arbitrability of disputes,

    state law governs issues regarding contract formation. Am. Gen. Life & Accident Ins.

    Co. v. Wood, 429 F.3d 83, 87 (4th Cir. 2005). A court shall compel arbitration pursuant

    to the FAA if a party demonstrates:

           (1) the existence of a dispute between the parties, (2) a written agreement
           that includes an arbitration provision which purports to cover the dispute,
           (3) the relationship of the transaction, which is evidenced by the agreement,
           to interstate or foreign commerce, and (4) the failure, neglect or refusal of
           [a party] to arbitrate the dispute.

    Id. (citing Adkins v. Labor Ready, Inc., 303 F.3d 496, 500–01 (4th Cir. 2002)).




                                                  10

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 10 of 43
                                        III. DISCUSSION

           A. Motion to Remand

           The foundation of CAA’s motion to remand is rooted in its amended complaint

    joining Accel Education as a defendant, which defeats diversity of citizenship and

    precludes the court from obtaining jurisdiction over this matter. ECF No. 9-1 at 5. Accel

    Academy contends that the court should exercise its discretion pursuant to 28 U.S.C.

    §1447(e) to deny the joinder of Accel Education, and by doing so, maintain diversity of

    citizenship and jurisdiction. ECF No. 12 at 2. 28 U.S.C. § 1447(e) provides: “If after

    removal the plaintiff seeks to join additional defendants whose joinder would destroy

    subject matter jurisdiction, the court may deny joinder, or permit joinder and remand the

    action to the State court.” In Mayes v. Rapoport, the Fourth Circuit held that “a district

    court has the authority to reject a post-removal joinder that implicates 28 U.S.C.

    § 1447(e), even if the joinder was without leave of court.” 198 F.3d 457, 462, n. 11 (4th

    Cir. 1999). Here, CAA joined Accel Education post-removal and without leave of court.

    Compare ECF No. 1 (filed April 29, 2020) with ECF No. 8 (filed May 19, 2020). The

    timing of CAA’s joining of Accel Education falls directly within the scope of the court’s

    authority pursuant to § 1447(e) and Mayes.

           Although the doctrine of fraudulent joinder “does not directly apply after removal,

    . . . if the defendants can carry the heavy burden of proving fraudulent joinder, that fact

    should be a factor—and perhaps the dispositive factor—that the court considers in

    deciding whether a plaintiff may join a nondiverse defendant.” Mayes, 198 F.3d at 463.

    The decision whether to permit joinder under § 1447(e) “is not controlled by a Rule 19

    analysis,” which holds the court to a stringent standard, and instead “is committed to the



                                                 11

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 11 of 43
    sound discretion of the district court.” Mayes, 198 F.3d at 462 (citing 14C Charles A.

    Wright, Arthur R. Miller, & Edward H. Cooper, Fed. Prac. & Proc. § 3739, at 445 (3d

    ed.1998)). The Mayes court enumerated how courts should proceed in analyzing whether

    to permit joinder under § 1447(e):

           In exercising its discretion under Section 1447(e), the court [i]s entitled to
           consider all relevant factors, including: the extent to which the purpose of
           the amendment is to defeat federal jurisdiction, whether the plaintiff has
           been dilatory in asking for amendment, whether the plaintiff will be
           significantly injured if amendment is not allowed, and any other factors
           bearing on the equities. The district court, with input from the parties,
           should balance the equities in deciding whether the plaintiff should be
           permitted to join a nondiverse defendant.

    Mayes, 198 F.3d at 462–63 (citations and quotations omitted). Because carrying the

    heavy burden of proving fraudulent joinder can be the dispositive factor for the court

    deciding whether a plaintiff may join a nondiverse defendant under § 1447(e), the court

    will begin its analysis by first examining whether Accel Academy can meet the burden

    necessary for the court to apply the doctrine of fraudulent joinder. The court will then

    proceed with its analysis under the factors established in Mayes.

           1. Doctrine of Fraudulent Joinder

           Accel Academy argues that the court should disregard Accel Education as a sham

    defendant under the fraudulent joinder doctrine because there is no possibility that CAA

    could establish a cause of action against Accel Education. The court agrees. To show

    that a plaintiff’s joinder of a defendant is fraudulent, the removing party “must

    demonstrate either outright fraud in the plaintiff’s pleading of jurisdictional facts or that

    there is no possibility that the plaintiff would be able to establish a cause of action against

    the in-state defendant in state court.” Hartley v. CSX Transp., Inc., 187 F.3d 422, 424

    (4th Cir. 1999) (citing Marshall v. Manville Sales Corp., 6 F.3d 229, 232 (4th Cir. 1993))

                                                  12

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 12 of 43
    (internal quotation marks omitted). Because Accel Academy has not alleged any

    outright fraud in CAA’s pleadings, the court focuses its inquiry solely on whether CAA

    would be able to establish a cause of action against Accel Education in South Carolina.

           “The party alleging fraudulent joinder bears a heavy burden—it must show that

    the plaintiff cannot establish a claim even after resolving all issues of law and fact in the

    plaintiff’s favor.” Id. “This standard is even more favorable to the plaintiff than the

    standard for ruling on a motion to dismiss under Fed. R. Civ. P. 12(b)(6).” Id. (citing

    Batoff v. State Farm Ins. Co., 977 F.2d 848, 852 (3d Cir. 1992)). In determining whether

    an attempted joinder is fraudulent, “the court is not bound by the allegations of the

    pleadings but may instead consider the entire record and determine the basis of joinder by

    any means available.” Mayes, 198 F.3d 457 at 464 (quoting AIDS Counseling & Testing

    Ctrs. v. Group W Television, Inc., 903 F.2d 1000, 1004 (4th Cir. 1990)) (internal

    citations and quotation marks omitted). Thus, to determine whether Accel Education is

    fraudulently joined, the court must consider whether there is a possibility that CAA can

    establish a cause of action against Accel Education under South Carolina law, resolving

    all doubts in both fact and unsettled law in favor of CAA.

           The first of two claims CAA brings against Accel Education is tortious

    interference with contract. ECF No. 8 at 16–17. To establish a cause of action for

    tortious interference with contract under South Carolina law, a plaintiff must

    demonstrate: (1) existence of a valid contract; (2) the wrongdoer’s knowledge thereof; (3)

    the wrongdoer’s intentional procurement of its breach; (4) the absence of justification;

    and (5) resulting damages. Eldeco, Inc. v. Charleston Cty. Sch. Dist., 642 S.E.2d 726,

    731 (S.C. 2007). Accel Academy contends that CAA cannot make a prima facia case for



                                                  13

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 13 of 43
    tortious interference with contract against Accel Education because there have been no

    damages alleged that are the result of the actions taken by Accel Education. ECF No. 22

    at 3. The court agrees with Accel Academy.

           Where there are no damages, the plaintiff cannot meet an essential element to the

    cause of action for tortious interference with contract. Eldeco, 642 S.E.2d at 731. CAA

    argues that statements made by Accel Education’s Committee Chair Amy Mims, on

    behalf of Accel Education, at the SCPCSD Board meeting on April 17, 2020

    misrepresented that CAA intended to materially breach its Charter by changing locations

    without informing the SCPCSD. ECF No. 8 at 17. CAA argues that it never intended to

    change locations, which would result in a breach of its contract with SCPCSD, and

    therefore, the misrepresentations by Accel Education damaged CAA by placing the

    school at “great risk of having its Charter revoked by the SCPCSD or facing sanctions

    short of revocation.” Id. Even assuming these allegations as true and that the threat of

    harm alone would be enough to satisfy the damages element for a tortious interference

    with contract claim1, CAA now admits there is no risk of having its Charter revoked by




    1
      Under South Carolina law, while a claim of tortious interference with contract “does
    not require absolute certainty of proof upon which [damages] are to be estimated, it does
    require such reasonable certainty that damages may not be based wholly upon speculation
    and conjecture.” Collins Music Co. v. Ingram, 357 S.E.2d 484, 486 (S.C. Ct. App. 1987)
    (citing South Carolina Finance Corp. of Anderson v. West Side Finance Co., 113 S.E.2d
    329 (S.C. 1960)). However, since CAA now admits it is not at risk of having its Charter
    revoked by the SCPCSD or facing sanctions short of revocation, ECF No. 22-1 at 2–3,
    the court need not determine if “great risk” of having its Charter revoked by the SCPCSD
    or facing sanctions short of revocation “is purely speculative and cannot serve as a basis
    for estimating damages” in a claim of tortious interference with contract under South
    Carolina law. Id.


                                                14

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 14 of 43
    the SCPCSD or facing sanctions short of revocation. ECF No. 22-1 at 2–3; ECF No. 22-

    2.

           On June 16, 2020, CAA filed a memorandum with the Western District of North

    Carolina in support of an emergency motion to stay writ of execution of judgment

    pending appeal (“June 16, 2020 WDNC brief”). ECF No. 22-1. In the June 16, 2020

    WDNC brief, CAA stated that its current Charter is in good standing with the SCPCSD

    Board, will continue to be in good standing through 2027, and that the SCPCSD Board

    has conditionally approved CAA’s Charter Amendment Request. ECF No. 22-1 at 2–3.

    The June 16, 2020 WDNC brief stated that, “CAA will have no issue completing the

    conditions” and that “CAA fully anticipates that its Charter Amendment Request will be

    finalized in August 2020.” Id. at 3. The June 16, 2020 WDNC brief included a

    declaration from CAA’s Board Chair, Nadine Deif (“Deif declaration”), in which Ms.

    Deif averred under penalty of perjury that SCPCSD Board conditionally approved CAA’s

    Charter Amendment Request on June 11, 2020, CAA will have no issue completing the

    conditions, and that SCPCSD’s counsel stated at the hearing that the recommendation

    will be that the Charter Amendment Request will be finalized at SCPCSD Board’s

    August meeting “unless something dramatic changes.” ECF No. 22-2 at 2. The June 16,

    2020 WDNC brief specified that “CAA’s Charter Amendment Request does not affect

    the term of its Charter with SCPCSD, which expires on June 30, 2027,” and that CAA

    “will continue to operate as a public charter school serving the at-risk high school

    students in the Charleston, South Carolina area at least through June 30, 2027.” Id. at 3.

           CAA argues that the Western District of North Carolina proceedings should have

    no bearing on this court’s decision regarding whether it should allow joinder of Accel



                                                15

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 15 of 43
    Education and remand this matter to state court. The court disagrees. When considering

    whether an attempted joinder is fraudulent, “the court is not bound by the allegations of

    the pleadings but may instead consider the entire record and determine the basis of

    joinder by any means available.” Mayes, 198 F.3d 457 at 464. Because Accel Academy

    has entered the June 16, 2020 WDNC brief and the Deif declaration into the record, it is

    appropriate for the court to consider those documents in determining if CAA’s joinder of

    Accel Education is fraudulent. The court finds that the CAA statements in the June 16,

    2020 WDNC brief regarding their current charter and their Charter Amendment Request

    demonstrates that there is no risk of the CAA charter being revoked by the SCPCSD or

    facing sanctions short of revocation. Because the only damages that CAA alleges was a

    result of Accel Education’s actions in its tortious interference with contract claim was

    having its charter revoked by the SCPCSD or facing sanctions short of revocation by the

    SCPCSD, CAA cannot establish a claim of tortious interference with contract against

    Accel Education.

           In short, the only damages CAA alleges in its tortious interference with contract

    claim against Accel Education was being at “great risk” for having their charter revoked

    by the SCPCSD or facing sanctions short of revocation by the SCPCSD. CAA now

    admits that there is no threat of having its charter revoked by the SCPCSD or facing

    sanctions short of revocation by the SCPCSD as a result of Accel Education’s actions.

    ECF No. 22-1 at 2–3; ECF No. 22-2. Damages are a necessary element of a tortious

    interference with contract claim. Having admitted there are not any facts necessary to

    prove damages, CAA has no possibility to establish a cause of action against Accel

    Education for tortious interference with contract. Therefore, the court finds that CAA has



                                                16

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 16 of 43
    no possibility to establish a cause of action against Accel Education for tortious

    interference with contract.

           The second of two claims CAA brings against Accel Education is intentional

    interference with prospective contractual relations. ECF No. 8 at 17–18. To establish a

    cause of action for intentional interference with prospective contractual relations in South

    Carolina, a plaintiff must show: (1) intentional interference with prospective contractual

    relations; (2) for an improper purpose or by improper methods; and (3) resulting in

    injury. Eldeco, 642 S.E.2d at 732. Accel Academy contends that CAA cannot make a

    prima facia case for intentional interference with prospective contractual relations against

    Accel Education because CAA has been granted conditional approval of its Charter

    Amendment Request by SCPCSD. ECF No. 22 at 3. The court again agrees with Accel

    Academy.

           Where there is no loss of an identifiable contract or expectation, the plaintiff

    cannot meet an essential element to the cause of action for intentional interference with

    prospective contractual relations. United Educ. Distributors, LLC v. Educ. Testing Serv.,

    564 S.E.2d 324, 328 (S.C. Ct. App. 2002). As explained in more detail above, CAA has

    admitted that the SCPCSD Board conditionally approved CAA’s Charter Amendment

    Request on June 11, 2020. ECF No. 22-1 at 2–3; ECF No. 22-2. This means CAA is not

    at risk of losing their contractual relationship with SCPCSD. Because the only lost

    contract that CAA alleges in its intentional interference with prospective contractual

    relations claim against Accel Education was not receiving approval of CAA’s Charter

    Amendment Request and because CAA did receive approval of its Charter Amendment




                                                 17

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 17 of 43
    Request, CAA has no possibility of establishing a claim of tortious interference with

    contract against Accel Education under South Carolina law.

           In short, the only contract CAA alleges was lost in its intentional interference with

    prospective contractual relations claim against Accel Education was its Charter

    Amendment Request. By CAA’s own admission the SCPCSD Board has conditionally

    approved CAA’s Charter Amendment Request. ECF No. 22-1 at 2–3; ECF No. 22-2.

    Losing a contract as a result of the wrongdoer’s action is a necessary element of an

    intentional interference with prospective contractual relations claim. Having admitted

    there are not any facts which would show a loss of its contract, CAA has no possibility of

    establishing a cause of action against Accel Education for tortious interference with

    contract.

           In sum, because CAA has no possibility of establishing a cause of action against

    Accel Education for either tortious interference with contract or intentional interference

    with prospective contractual relations, the court finds that the doctrine of fraudulent

    joinder applies to each claim CAA brings against Accel Education. Although the court’s

    application of the doctrine of fraudulent joinder can be a dispositive factor in denial of

    post-removal joinder pursuant to § 1447(e), out of an abundance of caution the court

    proceeds with its analysis of the remaining Mayes factors to determine if the balance of

    equities weighs for or against joinder of Accel Education.

           2. Mayes Factors

           The factors established in Mayes also weigh in favor of disallowing Accel

    Education to be joined. The first Mayes factor examines whether the purpose of the

    proposed amendment is to defeat jurisdiction. Where “a plaintiff seeks to add a



                                                 18

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 18 of 43
    nondiverse defendant immediately after removal but before any additional discovery has

    taken place, district courts should be wary that the amendment sought is for the specific

    purpose of avoiding federal jurisdiction.” Mayes, 198 F.3d at 463. Additionally, where

    “no attempt was made to add the nondiverse defendant until after removal . . . although

    the relevant facts, as explained, were in the possession of the plaintiffs well before suit

    was filed,” courts have found that shows that the nondiverse defendant is being added to

    defeat diversity. Newman v. Motorola, Inc., 218 F. Supp. 2d 783, 787 (D. Md. 2002).

    On the other hand, when the nondiverse defendant is joined “based on newly discovered

    information” courts have found that such joinders “are often sought for legitimate

    purposes.” Boykin v. Spectrum Lubricants Corp., 2014 WL 12631658, at *4 (D.S.C.

    Mar. 7, 2014).

           Here, CAA contends that Accel Education was not named as a defendant in

    CAA’s original complaint because the “extent of [Accel Education]’s efforts . . . to

    damage CAA’s contractual and prospective contractual relationship with SCPCSD was

    not apparent until April 17, 2020.” ECF No. 9-1 at 5. The court acknowledges that CAA

    learned additional information regarding further actions taken by Accel Education during

    the April 17, 2020 Board meeting that it did not have when it filed the original complaint

    in State court and that some of that information strengthened their claims against Accel

    Education.2 ECF No. 19 at 5. However, CAA raised numerous concerns regarding



    2
       This information included CAA learning that Accel Education equated itself to Chick-
    fil-a while equating CAA to a lesser restaurant. See ECF No. 8 at 14 (“During AEA’s
    charter application hearing, Ms. Mims insultingly and unprofessionally compared AEA to
    CAA by stating that AEA would be like a Chick-Fil-A next to a lesser restaurant.”). The
    court sympathizes with CAA being aghast by Accel Education’s caustic comparison. As
    honor-besmirching as that insult may be, “sympathy cannot justify sophistry.” Hughes v.
    Boston Mutual Life Insurance Co., 26 F.3d 264, 268–69 (1st Cir. 1994). The knowledge
                                                 19

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 19 of 43
    potential damage with its contract and prospective contract with the SCPCSD as a result

    of Accel Education’s actions during the February 20–21, 2020 arbitration hearing— some

    two months prior to its filing of the original complaint. ECF No. 11-1 at 42, 306, 381–

    86, 414, 425, 445. This demonstrates to the court that no attempt was made to add the

    nondiverse defendant until after removal, although sufficient relevant facts were in the

    possession of the CAA well before suit was filed. Accordingly, the court finds that the

    first Mayes factor weighs slightly against permitting joinder.

            The third Mayes factor examines whether CAA will be significantly injured if the

    amendment is not allowed. CAA contends that “significant financial injury” will befall it

    “if it must pursue separate legal actions against [defendants] related to the same matters

    in two different judicial forums.” ECF No 9-1 at 6. While the court acknowledges that

    the time and expense of sustaining two separate lawsuits might be onerous to CAA, this

    burden was created in part by CAA— by failing to initially name Accel Education as a

    defendant. The court is not persuaded that such a burden weighs in favor of joinder. See

    Boykin, 2014 WL 12631658, at *6 (finding that Plaintiff “will not be significantly

    injured” where “burden is, at least in part, of Plaintiff’s own making.”); see also Smith v.

    Computer Task Grp., Inc., 2007 WL 1447699, at *3 (M.D.N.C. May 10, 2007)

    (“Certainly, proceeding with similar trials in state court and federal court would be

    expensive and time consuming . . . [h]owever, this potential dilemma was created solely

    by [the plaintiff] . . . [as] [the plaintiff] was aware of the potential liability of the




    CAA had regarding Accel Education’s actions during the February 20–21, 2020
    arbitration hearing reveals to the court that CAA had relevant facts in its possession
    sufficient to identify Accel Education as a potential defendant well before this suit was
    filed. ECF No. 11-1 at 42, 306, 381–86, 414, 425, 445.
                                                    20

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 20 of 43
    [defendants plaintiff seeks to join] at the time he filed the state court action and elected

    not to name them as defendants.”).

           Furthermore, where complete relief can be obtained from the remaining

    defendant, courts have found that the plaintiff is not at risk for significant injury. Boykin,

    2014 WL 12631658, at *6. In this instance, there is no evidence that CAA cannot be

    afforded complete relief by Accel Academy. Indeed, Accel Academy is a for-profit

    corporation with numerous locations across the country and Accel Education is a non-

    profit organization that, based on CAA’s own admissions, “will not be opening in

    Charleston until the 2021-2022 academic year.” ECF No. 22-1. This fact demonstrates

    to the court that disqualifying Accel Education from joining this lawsuit would not place

    CAA at a significant risk of not being able to recover in this action. In short, the court

    finds that CAA will not be significantly injured if joinder of Accel Education is not

    allowed. Accordingly, the court finds that the third Mayes factor weighs in favor of not

    allowing Accel Education to be joined.

           The fourth Mayes factor allows the court to consider any other factors bearing on

    the equities. In so doing, the court recognizes Accel Academy’s interest in maintaining a

    federal forum. Mayes, 198 F.3d at 463 (“Careful scrutiny of attempts at post-removal,

    non-diverse joinder protects the diverse defendant’s ‘interest in keeping the action in

    federal court.” (internal quotation omitted)). Accel Academy properly removed this case

    to this court and continues having a viable interest in litigating this case in a federal

    forum. See Taft v. Siegwerk USA Inc., 2011 WL 4459116, *4 (W.D.N.C. Sept. 26,

    2011) (“[T]he Court is mindful of the diverse Defendants’ interest in retaining the federal




                                                  21

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 21 of 43
    forum.”). Accordingly, the court finds that the fourth Mayes factor weighs in favor of not

    allowing Accel Education to be joined.

           In sum, Accel Academy has met the heavy burden of proving the fraudulent

    joinder doctrine applies to CAA’s claims against Accel Education. Furthermore, the

    court’s balance of equities under the Mayes factors weighs against permitting Accel

    Education to be joined.3 Therefore, the court exercises its discretion pursuant to

    § 1447(e) to deny the post-removal joinder of Accel Education and denies CAA’s motion

    to remand.

           B. Motion to Stay

           CAA asks the court to stay Accel Academy’s motion to dismiss or, in the

    alternative, to transfer venue or stay pending arbitration while CAA’s motion to remand

    is pending. ECF No. 9-1 at 1, 3, 4, 7; ECF No. 19 at 1, 5, 7. CAA failed to make any

    substantive argument as to why the court should stay Accel Academy’s motion to dismiss

    or, in the alternative, to transfer venue or stay pending arbitration. However, the court

    need not rule on the merits of CAA’s motion to stay because the court has already ruled

    on CAA’s motion to remand. Therefore, the court finds as moot CAA’s motion to stay.




    3
      The second Mayes factor examines whether the plaintiff has been dilatory in seeking
    the amendment. On the one hand, CAA properly amended their complaint without leave
    of court within the time frame allowed pursuant to Rule 15(a). On the other hand, CAA
    failed to originally include Accel Education as a defendant although sufficient relevant
    facts were in the possession of the CAA well before suit was filed. Because CAA was
    not dilatory in amending their complaint, but was dilatory in joining Accel Education, the
    court finds second Mayes factor favors neither allowance or denial of joinder. Because
    the other Mayes factors weigh in favor of denial of joinder of Accel Education, the court
    finds the balance of equities demonstrates that Accel Education should not be allowed to
    be joined in this instance.
                                                 22

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 22 of 43
           C. Motion to Dismiss

           Accel Academy’s first motion to dismiss was filed in response to CAA’s original

    complaint. ECF No. 4. In response, CAA timely filed its amended complaint which

    added an intentional interference with prospective contractual relations claim against

    Accel Academy in addition to its claim of tortious interference with contract. ECF No. 8.

    In the Fourth Circuit, it is well-established law that motions directed at superseded

    pleadings may be denied as moot. Young v. City of Mount Ranier, 238 F.3d 567, 573

    (4th Cir. 2001) (“The general rule . . . is that an amended pleading supersedes the original

    pleading, rendering the original pleading of no effect.”). Because Accel Academy’s first

    motion to dismiss was filed in response to CAA’s original, now superceded, complaint,

    the court finds as moot Accel Academy’s motion to dismiss, ECF No. 4.

           In their second motion to dismiss, Accel Academy contends that CAA failed to

    sufficiently allege facts to establish a breach of contract or damages in their claim of

    tortious interference with contract (“TIC”), and therefore, the court should grant the

    motion to dismiss the claim of tortious interference with contract. ECF No. 11-3 at 1–2.

    CAA argues that its pleading sufficiently alleges tortious interference with contract on

    two different grounds: (1) Accel Academy’s termination of certain software educational

    services caused CAA to breach its contract with the SCPCSD, which resulted in damages

    (“Services TIC”), and (2) Accel Academy’s recruitment of CAA’s current teachers

    caused the recruited teachers to breach their employment contracts with CAA, which

    resulted in damages (“Employment TIC”). ECF No. 21 at 3.

           Additionally, Accel Academy contends that CAA’s intentional interference with

    prospective contractual relations claim fails to sufficiently allege facts that establish a



                                                  23

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 23 of 43
    contract was lost that would have been procured but for the interference of Accel

    Academy, and therefore, the court should grant the motion to dismiss. ECF No. 11-3 at

    2. In its response brief, CAA argues that its pleadings sufficiently allege an intentional

    interference with prospective contractual relations claim and that Accel Academy acted

    with malice and for the improper purpose of interfering with CAA’s Charter Amendment

    Request. ECF No. 21 at 5.

           Before beginning its substantive examination of Accel Academy’s second motion

    to dismiss, the court addresses the issue of the boundaries of factual considerations in a

    motion to dismiss. Accel Academy asks the court to consider the June 16, 2020 WDNC

    brief and the Deif declaration in its motion to dismiss analysis. ECF No. 22 at 3, n. 1.

    Accel Academy’s request is based upon the Fourth Circuit’s opinion in Witthohn v. Fed.

    Ins. Co. 164 F. App’x 395, 397 (4th Cir. 2006). The court rejects CAA’s request to

    consider the June 16, 2020 WDNC brief and the Deif declaration in its motion to dismiss

    analysis for several reasons.

           First, Witthohn is an unpublished opinion, and unpublished opinions are not

    binding precedent in the Fourth Circuit. See Hogan v. Carter, 85 F.3d 1113, 1118 (4th

    Cir. 1996); 4th Cir. R. 36(c). Binding precedent on the issue holds that “a court is not to

    consider matters outside the pleadings or resolve factual disputes when ruling on a

    motion to dismiss.” Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007).

    Furthermore, Witthohn relies on Phillips v. LCI Int’l, Inc., 190 F.3d 609, 618 (4th Cir.

    1999) to support the proposition that certain exceptions to the rule allow courts to

    consider documents outside of the complaint in a motion to dismiss. 164 F. App’x at

    397. Phillips states an exception to the rule that courts may consider any documents



                                                 24

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 24 of 43
    outside of the complaint in a motion to dismiss exists only when such documents “[are]

    integral to and explicitly relied on in the complaint.” 190 F.3d 609 at 618. In Phillips,

    the court reviewed a newspaper article that was not attached to the complaint because the

    statement in the article was the basis for the claim brought by the plaintiff and the article

    was explicitly relied on in the complaint. Id. In this instance, while the information in

    the June 16, 2020 WDNC brief and the Deif declaration may be integral to CAA’s

    amended complaint, those documents are not “specifically rely[ied] upon in” CAA’s

    amended complaint. Therefore, the court finds that the June 16, 2020 WDNC brief and

    the Deif declaration do not meet any exception to the rule that courts may consider

    documents outside the complaint.

           Having concluded that the court is constrained by precedent to consider only

    those documents attached to the pleadings and the amended complaint, the court will

    begin by examining the sufficiency tortious interference with contract claim, and then

    proceed with examining the sufficiency CAA’s intentional interference with prospective

    contractual relations claim.

               1. Services TIC

           Accel Academy argues that the court should grant its motion to dismiss CAA’s

    tortious interference with contract claim for three reasons. ECF No. 11-3 at 13–17. First,

    Accel Academy argues that the third element of a tortious interference with contract

    claim requires that the alleged wrongdoer cause a third person, and not the plaintiff, to

    breach the contract. Id. at 14 (quoting Threlkeld v. Christoph, 312 S.E.2d 14, 16 (S.C.

    Ct. App. 1984). Accel Academy contends because the Services TIC claim alleges that

    Accel Academy’s actions caused CAA to breach its contract with SCPCSD, and not the



                                                 25

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 25 of 43
    SCPCSD to breach its contract with CAA, the complaint is insufficiently alleged. Id.

    CAA argues that either party’s breach of a contract is sufficient to satisfy the third

    element of tortious interference with contract claim, and therefore, this element has been

    sufficiently alleged. ECF No. 19 at 2–3 (citing Bocook Outdoor Media, Inc. v. Summey

    Outdoor Advert., Inc., 363 S.E.2d 390, 394 (S.C. Ct. App. 1987), overruled on other

    grounds by O’Neal v. Bowles, 431 S.E.2d 555 (S.C. 1993)). The court agrees with CAA.

           Though both parties rely on opinions from the South Carolina Court of Appeals,

    the court is persuaded by CAA’s argument for two reasons. First, although Bocook did

    not overrule Threlkeld, it was decided after Threlkeld. More importantly, in Threlkeld

    the South Carolina Court of Appeals quoted the elements for tortious interference of a

    contract under North Carolina law. 312 S.E.2d at 16 (quoting Childress v. Abeles, 240

    N.C. 667, 84 S.E.2d 176, 181 (N.C. 1954)). North Carolina law explicitly requires a

    plaintiff to allege that “the defendant intentionally induc[ed] the third person not to

    perform the contract” in order to establish a tortious interference of a contract claim.

    Embree Constr. Grp., Inc. v. Rafcor, Inc., 411 S.E.2d 916, 924 (N.C. 1992) (emphasis

    added). Under South Carolina law, the plaintiff is required to only allege that a contract

    between itself and a third party was breached, and not explicitly that the third party

    breached the contract. Eldeco, 642 S.E.2d at 731. Because inducing the third person not

    to perform the contract is not a necessary element of a tortious interference of a contract

    claim under South Carolina law, the court finds that the wrongdoer’s intentional

    procurement of either party’s breach of contract is sufficient to satisfy the third element

    of a tortious interference of a contract claim. Therefore, CAA’s allegation that Accel




                                                 26

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 26 of 43
    Academy caused CAA to breach its contract with the SCPCSD is properly pled with

    respect to the third element of a tortious interference of a contract claim.

           Next, Accel Academy argues that its actions could not have caused a breach of

    CAA’s contract with the SCPCSD because CAA was already in breach of its contract

    with the SCPCSD. ECF No 11-3 at 15. The SCPCSD clearly indicated that CAA’s

    actions caused a breach of the contract as it related to the actions taken between October

    and November of 2019. ECF No. 8-7 at 4. However, the amended complaint alleges that

    the breach of contract based on CAA’s October and November 2019 actions was cured

    by the injunctive relief granted on January 6, 2020 and Award of Arbitrator issued on

    March 16, 2020. ECF No. 8 at 8–9; ECF No. 8-8; ECF No. 8-11. Furthermore, the

    breach of contract of the Charter alleged by CAA in the amended complaint is not related

    to the actions taken by CAA between October and November of 2019. The breach of the

    Charter contract in the Services TIC is allegedly the result of actions taken by Accel

    Academy on or around March 31, 2020, after the previous breach had already been cured.

    ECF No. 8 at 8–9. Because the breach of contract based on CAA’s October and

    November 2019 actions was cured prior to Accel Academy’s purported actions that are

    alleged to have caused the breach of contract, the court finds that CAA properly plead the

    breach of contract element for the Services TIC claim in its amended complaint.

            In short, CAA properly plead that Accel Academy caused it to breach its contract

    with the SCPCSD because inducing the third person to breach the contract is not a

    necessary element of a tortious interference of a contract claim under South Carolina law.

    CAA also sufficiently alleged that the previous breach of contract was cured prior to the

    alleged breach in the amended complaint. Therefore, the court finds that CAA has met



                                                 27

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 27 of 43
    the pleading burden for the third element of the Services TIC claim in its amended

    complaint.

           Finally, CAA alleges in the Services TIC claim that as a result of Accel

    Academy’s termination of certain software educational services, CAA incurred damages

    because its students were unable to access their online learning platforms or curriculum

    and its teachers lost instructional time. ECF No. 8 at 11. Accel Academy argues that

    these damages alleged in the Services TIC claim are too speculative to meet the fifth

    element of a tortious interference with contract claim, damages. ECF No. 11-3 at 15

    (citing Collins Music Co., 357 S.E.2d at 486). The court disagrees.

           Under South Carolina law, while a claim of tortious interference with contract

    “does not require absolute certainty of proof upon which [damages] are to be estimated, it

    does require such reasonable certainty that damages may not be based wholly upon

    speculation and conjecture.” Collins Music Co., 357 S.E.2d at 486. In this instance, the

    lost instructional time by CAA teachers and students alleged in Services TIC claim is

    neither speculative or conjectural. This is damage that, as alleged, has already occurred.

    ECF No. 8 at 11. While CAA has not given an exact dollar amount of damages, the law

    in South Carolina only requires that the damages “not [be] purely speculative and [that]

    there exists a fairly accurate method to estimate the lost profits.” Vortex Sports &

    Entm’t, Inc. v. Ware, 662 S.E.2d 444, 451 (S.C. Ct. App. 2008). Here, the lost profits

    can be estimated by multiplying the number of hours of lost instructional time by the

    teachers as a result of Accel Academy’s termination of certain software educational

    services by the hourly amount of compensation that CAA pays its teachers. This method

    would give a fairly accurate estimate of the damages resulting from the number of hours



                                                28

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 28 of 43
    of lost instructional time by the teachers as a result of Accel Academy’s termination of

    certain software educational services. The court finds that the damages purported by

    CAA in the Services TIC claim are sufficiently alleged, and therefore, the court finds that

    CAA has met the pleading burden for the fifth element of the Services TIC claim in its

    amended complaint.

           In sum, the court finds that CAA sufficiently alleged the third and fifth elements

    of the Services TIC. Because Accel Academy does not dispute that the first, second, and

    fourth elements of the Services TIC claim are sufficiently alleged, the court finds that

    CAA has sufficiently pled the Services TIC claim. Therefore, the court denies Accel

    Academy’s motion to dismiss with respect to the Services TIC claim.

               2. Employment TIC

           Accel Academy argues that the court should grant its motion to dismiss because

    CAA does not identify or allege any specific contracts that were breached in the

    Employment TIC claim, and therefore, the Employment TIC claim is insufficiently

    alleged. Id. at 15–16. The court agrees with Accel Academy. Where there is no breach,

    the plaintiff cannot meet an essential element to the cause of action for tortious

    interference with contract. Eldeco, 642 S.E.2d at 731. The amended complaint alleges

    that Accel Academy inquired about certain CAA teachers’ interest in becoming

    employees of its company. ECF No. 8 at 15. The amended complaint also alleges that

    “some of CAA’s employment agreement[s] include non-competition clauses, which state

    that “for a period of one (1) year thereafter [the term of the Agreement], Employee will

    not, directly or indirectly: Compete against CAA by independently or with others

    engaging in the sale of provision of services similar to or identical to those offered by



                                                 29

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 29 of 43
    CAA to third parties.” Id. at 16. However, the amended complaint does not allege that

    any employee breached their employment contract with CAA as a result of Accel

    Academy’s actions in the Employment TIC claim. In fact, the amended complaint does

    not even allege that Accel Academy offered employment to any individual employee who

    would be breaching their employment agreement with CAA if that person took a job with

    Accel Academy. Because CAA’s amended complaint fails to allege a breach of contract

    as a result of Accel Academy’s actions in the Employment TIC claim, the court grants

    Accel Academy’s motion to dismiss as it relates to the Employment TIC claim.

               3. Intentional Interference with Prospective Contractual Relations
                  Claim

           CAA contends that “by deactivating CAA’s curriculum, phone, and email systems

    . . . all while CAA’s Charter Amendment Request was pending with the SCPCSD, an

    inference can be made that Accel Academy’s conduct was with malice and for the

    improper purpose of interfering with CAA’s Charter Amendment Request.” ECF No. 21

    at 5. CAA claims that this allegation is sufficient to survive a motion to dismiss its

    intentional interference with prospective contractual relations claim. Id. Accel Academy

    argues that because CAA cannot demonstrate that the SCPCSD granting CAA’s Charter

    Amendment Request was a “close certainty”, the court should dismiss CAA’s intentional

    interference with prospective contractual relations claim. ECF No 11-3 at 17–18. The

    court agrees with Accel Academy.

           To establish a cause of action for intentional interference with prospective

    contractual relations, a plaintiff must allege: (1) intentional interference with prospective

    contractual relations; (2) for an improper purpose or by improper methods; and (3)

    resulting in injury. Eldeco, 642 S.E.2d at 732. Under South Carolina law, for the first

                                                 30

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 30 of 43
    element of an intentional interference with prospective contractual relations claim to

    survive a motion to dismiss “the [prospective] agreement must be a close certainty . . . the

    mere hope of a contract is insufficient.” United Educ. Distributors, 564 S.E.2d at 330

    (S.C. Ct. App. 2002).

           In a letter sent to CAA on December 5, 2019, the SCPCSD explicitly told CAA

    the following regarding its Charter Amendment Request:

           Finally, I want to be exceedingly clear on this point. There is no guarantee
           at all that the SCPCSD will approve the new plan that the CAA Board
           submits. The SCPCSD Board has never approved the CAA Board to locally
           manage the school without a management organization, and it is the CAA
           Board’s burden to prove to the SCPCSD Board that it should be entrusted
           to do so. Many questions remain about the program CAA’s Board is
           proposing to implement. The SCPCSD Board will carefully consider that
           program prior to allowing an amendment to implement a program that might
           be materially different than what was originally approved.

    ECF No. 8-7 at 4–6 (emphasis added). It is clear from SCPCSD’s December 5, 2019

    letter to CAA that the Charter Amendment Request was far from being a “close

    certainty” and, at best, receiving the Charter Amendment Request from the SCPCSD was

    a “mere hope.” Because SCPCSD’s December 5, 2019 letter to CAA proves that CAA

    receiving the Charter Amendment Request from CAA was not a “close certainty” and

    “mere hope of a contract is insufficient” to satisfy the first element of an intentional

    interference with prospective contractual relations claim, the court finds that CAA did not

    sufficiently plead its intentional interference with prospective contractual relations claim.

    Therefore, the court grants Accel Academy’s motion to dismiss CAA’s intentional

    interference with prospective contractual relations claim.




                                                 31

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 31 of 43
           D. Motion to Transfer Venue/Motion to Compel Arbitration

           Having denied Accel Academy’s motion to dismiss the Services TIC claim, the

    court now must determine whether the court should transfer that claim so that arbitration

    may be compelled. Accel Academy contends that because it has a valid contract with

    CAA, which contains a mandatory arbitration clause requiring all disputes between the

    parties be arbitrated in Charlotte, North Carolina, the court should transfer this case to the

    United States District Court for the Western District of North Carolina so that arbitration

    may be compelled. ECF No 11-3 at 18–25. CAA argues that because this action was

    removed to federal court pursuant to 28 U.S.C. § 1441(a), and the current venue is

    proper, the court should decline to transfer this matter pursuant 28 U.S.C. § 1404(a).

    ECF No. 21 at 8. CAA asserts that Accel Academy has not met its burden to demonstrate

    that transfer is appropriate and that the existence of a forum-selection clause does not

    outweigh the hardships that would be caused by a transfer. Id. at 10. Additionally, CAA

    argues that this dispute is outside the scope of its agreement with Accel Academy, and

    therefore, is outside the scope of the arbitration clause within that agreement. Id. at 7–8.

    Furthermore, CAA argues that the court lacks the authority to compel arbitration in the

    Western District of North Carolina. Id. at 6–7. The court begins its analysis by

    examining the court’s authority to transfer a case post-removal.

               1. Authority to Transfer a Properly Removed Dispute

           Initially, CAA argues that when an action is removed from state court to federal

    court, venue is exclusively governed by § 1441(a). ECF No. 21 at 8. Later, CAA

    appears to abandon that argument by stating that “a district court has great discretion




                                                 32

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 32 of 43
    when determining whether to transfer a case under §1404(a).”4 Id. at 9. To the extent

    that CAA is arguing that the court does not have the authority to transfer a removed case,

    the court rejects that argument. It is well-established that a federal court has the

    discretion pursuant to § 1441(a) to transfer a dispute after it has been removed when a

    mandatory forum-selection clause requires the action be brought in a different federal

    court. See Polizzi v. Cowles Magazines, Inc., 345 U.S. 663, 665 (1953) (holding that

    § 1441(a) controls venue in a removed action); see also Varnadore v. Nationwide Mut.

    Ins. Co., 2013 WL 4504770, at *5 (D.S.C. Aug. 22, 2013) (“[A] removed action may not

    be dismissed for improper venue based on a forum-selection clause because venue in a

    removed action is governed solely by 28 U.S.C. § 1441(a) . . . [however,] transfer

    remains available under 28 U.S.C. § 1404(a).”); Am. Ins. Mktg. Corp. v. 5 Star Life Ins.

    Co., 958 F. Supp. 2d 609, 613, n. 5 (D. Md. 2013) (“Where the defendant argues that a

    forum-selection clause requires the action to be brought in a different federal court, it

    may still seek a post-removal discretionary transfer pursuant to § 1404(a).”); Palmetto




    4
       The court notes that although CAA does not explicitly argue that Accel Academy
    should have made their argument for change in venue as motion to dismiss for improper
    venue under Rule 12(b)(3), CAA does present the court with an analysis of a motion to
    dismiss for improper venue under Rule 12(b)(3). The court assumes that CAA brought to
    its attention that “district courts in the Fourth Circuit have denied motions to dismiss for
    improper venue, even where the motion was premised on a contractual forum-selection
    clause, after a case has been removed to federal court in accordance with §1441(a)” and
    “on at least one occasion, the Fourth Circuit has held that a defendant’s attempt to
    enforce a forum-selection clause is properly treated as an improper venue defense” in an
    attempt to convince the court that it does not have the ability to transfer a case post-
    removal. ECF No. 21 at 8. The Supreme Court in Atlantic Marine Construction Co. v.
    U.S. District Court, unambiguously held that “Rule 12(b)(3) [is] not [a] proper
    mechanism[ ] to enforce a forum-selection clause,” and “that § 1404(a) ... provide[s] [the]
    appropriate enforcement mechanism.” 571 U.S. 49, 61 (2013). However, the court need
    not address this issue because Accel Academy did not file a motion to dismiss for
    improper venue under Rule 12(b)(3).
                                                 33

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 33 of 43
    Bank v. BankFirst, 2009 WL 212417, at *1 (D.S.C. Jan. 28, 2009) (“After a defendant

    removes a case, he may not argue the venue is inappropriate [based on a forum selection

    clause]. However, he may argue, and the court may address a transfer pursuant to 28

    U.S.C. § 1404(a).”). Having established that the court may authorize a post-removal

    transfer, the court now turns its attention to the appropriate application of its discretion

    pursuant to § 1404(a).

           CAA contends that because Accel Academy filed the motion to transfer pursuant

    to § 1404(a), Accel Academy has the burden to demonstrate that transfer of venue is

    appropriate. ECF No. 21 at 9. Accel Academy argues that the existence of a valid

    contract with CAA that contains a mandatory arbitration clause requiring all disputes

    between the parties be arbitrated in Charlotte, North Carolina controls the court’s

    analysis, and is sufficient to require transfer under § 1404(a). ECF No. 11-3 at 20. The

    party possessing the burden to demonstrate that transfer is appropriate under § 1404(a)

    was squarely addressed by the Supreme Court in Atlantic Marine, which was

    subsequently adopted by the Fourth Circuit in BAE Systems Tech. Sol. & Servs., Inc. v.

    Republic of Korea’s Def. Acquisition Program Admin., 884 F.3d 463 (4th Cir.), as

    amended (Mar. 27, 2018), cert. denied sub nom. Republic of Korea’s Def. Acquisition

    Program Admin. v. BAE Sys. Sol. & Servs., Inc., 139 S. Ct. 209 (2018).

           In the typical case, the defendant seeking transfer of venue under § 1404(a) “bears

    a heavy burden in opposing the plaintiff’s chosen forum.” BAE Systems, 884 F.3d at 471

    (internal quotation omitted). Specifically, the defendant “must prove that an alternative

    forum is available, adequate, and more convenient (in light of the public and private

    interests involved) than the forum selected by the plaintiff.” Id. The Atlantic



                                                  34

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 34 of 43
    Marine court explained that, “[t]he calculus changes, however, when the parties’ contract

    contains a valid forum-selection clause.” 571 U.S. at 63. When the parties’ agreement

    contains a valid, mandatory forum-selection clause, the typical analysis of whether

    transfer of venue is appropriate under § 1404(a) converts in the following way:

           [T]he plaintiff’s choice of forum merits no weight. Rather, as the party
           defying the forum-selection clause, the plaintiff bears the burden of
           establishing that transfer to the forum for which the parties bargained is
           unwarranted. . . . Second, a court evaluating a defendant’s § 1404(a) motion
           to transfer based on a forum-selection clause should not consider arguments
           about the parties’ private interests. When parties agree to a forum-selection
           clause, they waive the right to challenge the preselected forum as
           inconvenient or less convenient for themselves or their witnesses, or for
           their pursuit of the litigation. . . . As a consequence, a district court may
           consider arguments about public-interest factors only. Because those
           factors will rarely defeat a transfer motion, the practical result is that forum-
           selection clauses should control except in unusual cases. Although it is
           “conceivable in a particular case” that the district court “would refuse to
           transfer a case notwithstanding the counterweight of a forum-selection
           clause,” such cases will not be common.

    Id. at 63–64 (internal citations omitted). The Fourth Circuit summarized Atlantic

    Marine’s changed calculus when a motion to transfer pursuant § 1404(a) is subject to a

    valid, mandatory forum-selection clause as “instead of heavily favoring the plaintiff’s

    chosen forum and placing the burden on the defendant, the forum-selection clause is

    given controlling weight in all but the most exceptional cases,” and the plaintiff bears the

    burden of proving why it should not be enforced. BAE Systems, 884 F.3d at 471

    (quoting Atlantic Marine, 571 U.S. at 63).

           Here, the parties dispute whether the remaining claim in this instance is subject to

    the arbitration clause and whether the forum-selection clause within the arbitration clause

    is mandatory. Compare ECF No. 11-3 at 20 (“[T]he inclusion of a mandatory forum-

    selection clause in Section 15 of the Contract mandates transfer to the United States



                                                  35

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 35 of 43
    District Court for the Western District of North Carolina.”) with ECF No. 21 at 8 (“[T]he

    alleged ‘mandatory forum selection clause’ contained in A[ccel] A[cademy]’s Agreement

    with CAA.”). Therefore, the court must determine if CAA’s remaining claim against

    Accel Academy is covered by the forum-selection clause in the agreement between the

    two parties, and if so, resolve whether that forum-selection clause is mandatory or

    permissive before it can proceed with its §1404(a) analysis.

               2. Scope of the Arbitration Clause

           The court must next determine whether the scope of the arbitration clause

    encompasses the remaining claim, the Services TIC. CAA contends that its claim

    “focus[es] on the intentional misconduct by A[ccel] A[cademy] to interfere with its

    relationship with SCPCSD, which is wholly outside the scope of [its] agreement [with

    Accel Academy].” ECF No. 21 at 7–8. Accel Academy argues that its agreement with

    CAA contains a broadly worded arbitration clause and because this dispute has a

    “significant relationship to the contract,” the claim is within the scope of the arbitration

    clause. ECF No. 11-3 at 23. The court finds that the Services TIC claim is within the

    scope of the arbitration clause.

           The Fourth Circuit has “consistently held that an arbitration clause encompassing

    all disputes ‘arising out of or relating to’ a contract embraces ‘every dispute between the

    parties having a significant relationship to the contract regardless of the label attached to

    a dispute.’” Wachovia Bank, Nat. Ass’n v. Schmidt, 445 F.3d 762, 767 (4th Cir. 2006)

    (quoting Am. Recovery Corp. v. Computerized Thermal Imaging, Inc., 96 F.3d 88, 93

    (4th Cir.1996)). Here, the relevant language of the arbitration clause in the agreement

    between CAA and Accel Academy is as follows:



                                                  36

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 36 of 43
           In the event of a dispute between the Parties[,] [CAA] and Accel[ ]
           Academ[y][,] agree to enter into negotiation to attempt to resolve any
           dispute. . . . If negotiations are unsuccessful, and upon the request of either
           Party, the Parties shall enter into alternative dispute resolution consisting of
           arbitration.

    ECF No. 8-3 at 16. The language used in the arbitration clause in the agreement between

    CAA and Accel Academy places no conditions on the claims needing to arise from the

    contract. By using of the phrase “any dispute,” the arbitration clause in the agreement

    between CAA and Accel Academy encompasses an even broader range of claims than

    the Fourth Circuit’s “arising out of or relating to” standard, and therefore, would need to

    meet a lower burden than a “significant relationship to the contract” to be within the

    scope of the arbitration clause in the agreement between CAA and Accel Academy.

    However, the court need not make such a determination, because the court finds that the

    Services TIC claim does meet the “significant relationship to the contract” standard.

           In order to ascertain if a significant relationship exists between the Services TIC

    claim and the agreement between CAA and Accel Academy, the court “must determine

    whether the factual allegations underlying the claim are within the scope of the

    arbitration clause.” J.J. Ryan & Sons, Inc. v. Rhone Poulenc Textile, S.A., 863 F.2d 315,

    319 (4th Cir. 1988). As such, the court will examine the remaining claims to determine

    which, if any, fall within the scope of an arbitration clause. See, e.g., Stone v. Wells

    Fargo Bank, N.A., 361 F. Supp. 3d 539, 556 (D. Md. 2019); Montgomery v. Credit One

    Bank, NA, 848 F. Supp. 2d 601, 607 (S.D.W. Va. 2012). In the Services TIC claim,

    CAA alleges that Accel Academy caused it to breach its contract with the SCPCSD by

    discontinuing certain services that were Accel Academy’s “responsibilit[y] under [its]

    [a]greement” with CAA. ECF No. 8 at 10. For CAA to suggest that the Services TIC is



                                                 37

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 37 of 43
    “wholly outside the scope of [its] agreement [with Accel Academy]”, ECF No. 21 at 8, is

    laughable. Accel Academy would not have been providing these services to CAA but for

    the agreement between the two parties. The court finds that there is a significant

    relationship between the remaining Services TIC claim and the agreement between CAA

    and Accel Academy, and therefore, the court finds that the Services TIC falls within the

    scope of the arbitration clause of that agreement.

           Having determined that the Services TIC claim falls within the scope of the

    arbitration clause of the agreement between CAA and Accel Academy, the court must

    now determine whether the language in the forum-selection clause within the arbitration

    clause is mandatory or permissive before it can proceed with its § 1404(a) analysis.

               3. Mandatory Forum-Selection Clause

           The court must now determine if the forum-selection clause within the arbitration

    clause is mandatory or permissive so it can conclude which methodology is appropriate

    when conducting its § 1404(a) analysis. CAA argues that a party may not seek to enforce

    a forum-selection clause when the case has been brought in an appropriate venue, and

    that the District of South Carolina is an appropriate venue because this action was

    properly removed by Accel Academy pursuant to § 1441(a). ECF No. 21 at 8. Accel

    Academy contends that the language in the forum-selection clause within the arbitration

    clause is mandatory, and therefore, the court should transfer this dispute to the Western

    District of North Carolina to compel arbitration. ECF No. 11-3 at 20. The court finds the

    forum-selection clause within the arbitration clause to be mandatory.

           Generally, courts enforce forum-selection clauses unless doing so would be

    unreasonable. See M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15 (1972). This



                                                38

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 38 of 43
    presumption of enforceability applies only if the forum-selection clause is mandatory

    rather than permissive. See Albemarle Corp. v. AstraZeneca UK Ltd., 628 F.3d 643,

    650–51 (4th Cir. 2010). “A mandatory clause requires litigation to occur in a specified

    forum; a permissive clause permits litigation to occur in a specified forum but does not

    bar litigation elsewhere.” BAE Systems, 884 F.3d at 470. “[W]here venue is specified

    with mandatory or obligatory language, the [forum-selection] clause will be enforced;

    where only jurisdiction is specified, the [forum-selection] clause will generally not be

    enforced unless there is some further language indicating the parties’ intent to make

    venue exclusive.” Id. at 473, n. 7 (internal quotation omitted).

           Here, the arbitration cause mandates that “[i]f an AAA filing site cannot be agreed

    upon, the filing site shall be Charlotte, North Carolina.” ECF No. 8-3 at 16. This

    language does not just confer the jurisdiction of the arbitration; it explicitly obliges the

    arbitration to be filed in a specific venue. The court interprets this to be a mandatory

    clause, as it requires arbitration to take place in Charlotte, North Carolina. CAA argues

    that a party may not seek to enforce a forum-selection clause when the case has been

    brought in an appropriate venue, and that the District of South Carolina is an appropriate

    venue because this action was properly removed by Accel Academy pursuant to

    § 1441(a). ECF No. 21 at 8. The court is unconvinced by this argument. As the court

    has previously held in a similar dispute, “[T]he fact that South Carolina may be [a] proper

    venue has no bearing on whether or not the court should enforce [a] forum[-]selection

    clause contained in [an] [a]rbitration [c]lause.” Kiawah Island Util., Inc. v. Westport Ins.

    Corp., 2019 WL 5394200, at *6 (D.S.C. Oct. 22, 2019).




                                                  39

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 39 of 43
           Having found that the Services TIC claim is subject to the arbitration clause of the

    agreement between CAA and Accel Academy and that the forum-selection clause within

    the arbitration clause is mandatory, the court will now turn back to its analysis under

    § 1404(a).

                 4. § 1404(a) Changed Calculus

           Because the court has found that the Services TIC claim is governed by a valid,

    mandatory forum-selection clause, the court must follow the “changed calculus”

    methodology prescribed in Atlantic Marine to evaluate the motion to transfer. 571 U.S.

    at 63. This requires the court to give the forum-selection clause “‘controlling weight in

    all but the most exceptional cases,’ and the plaintiff bears the burden of proving why it

    should not be enforced.” BAE Systems, 884 F.3d at 471 (quoting Atlantic Marine, 571

    U.S. at 63). As above, the court has already rejected CAA’s previous arguments for not

    enforcing the forum-selection clause. CAA additionally contends that the court should

    not transfer this case because “transferring this matter to North Carolina would

    inconvenience every party and every witness.” ECF No. 21 at 10 (emphasis in original).

    However, under the Atlantic Marine “changed calculus” methodology, “[w]hen parties

    agree to a forum-selection clause, they waive the right to challenge the preselected forum

    as inconvenient or less convenient for themselves or their witnesses, or for their pursuit

    of the litigation.” 571 U.S. at 64. As such, CAA has waived the right to present that

    argument to the court.

           The only remaining argument that CAA constructs that the court could construe

    as supporting the contention that transfer is inappropriate is that the court lacks the

    authority to compel arbitration in the Western District of North Carolina. ECF No. 21 at



                                                  40

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 40 of 43
    6–7. While the court agrees with this argument, it does not weigh in favor of the court

    denying transfer. The court cannot compel the parties to arbitrate in North Carolina

    because only courts in the jurisdiction where arbitration is required can compel the

    parties to arbitration. See, e.g., Elox Corp. v. Colt Indus., Inc., 952 F.2d 395 (4th Cir.

    1991) (unpublished) (“The district court must [ ] apply a forum-selection clause

    contained in the agreement if such a clause exists . . . [and] if a court orders arbitration,

    the arbitration must be held in the same district as the court”); Developers Sur. & Indem.

    Co. v. Carothers Constr., Inc., 2017 WL 3054646, at *1 (D.S.C. July 18, 2017) (“Where a

    valid arbitration agreement covering the issues in a case exists but the agreement

    specifies an arbitral venue outside the district, transfer is the appropriate remedy, because

    if the forum-selection clause is mandatory, then, the interest of justice would weigh

    toward transfer.”); Am. Int’l Specialty Lines Ins. Co. v. A.T. Massey Coal Co., 628 F.

    Supp. 2d 674, 683 (E.D. Va. 2009) (finding that although the Fourth Circuit has not ruled

    directly on whether a district court may compel arbitration outside of its geographic

    jurisdiction, “the majority view holds that, where the parties have agreed to arbitrate in a

    particular forum, only a district court in that forum has the authority to compel arbitration

    under § 4 of the FAA”). This is consistent with the language of § 4 of the FAA, which

    provides that “[t]he [arbitral] hearing and proceedings, under such agreement, shall be

    within the district in which the petition for an order directing such arbitration is filed.”

    However, courts resolve this issue by using their discretionary powers under 28 U.S.C.

    § 1404(a) to transfer disputes subject to arbitration to the district court in the location

    where arbitration is mandated. Mitchell v. Craftworks Restaurants & Breweries, 2018

    WL 5297815, at *12 (D.D.C. Oct. 25, 2018); Arctic Glacier U.S.A., Inc., 2017 WL



                                                  41

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 41 of 43
    2629043, at *8. In short, the court’s lack of the authority to compel arbitration in the

    Western District of North Carolina further supports the court using its discretionary

    powers under § 1404(a) to transfer this dispute to the district court in the location where

    arbitration is mandated.

           In sum, the Services TIC claim is governed by a valid, mandatory forum-selection

    clause. That forum-selection clause has controlling weight in the court’s § 1404(a)

    analysis and the burden shifts to CAA to convince the court that it should not exercise its

    discretion under § 1404(a) to transfer this dispute. The arguments CAA offers to

    convince the court that it should not exercise its discretion under § 1404(a) were either

    rejected by the court in the Section III.D.2–3, previously waived by CAA as a result of

    the valid, mandatory forum-selection clause, or weigh in favor of the court transferring

    this dispute. As a result, CAA has failed to carry its burden. Therefore, the court finds

    that it is appropriate to exercise its discretionary powers under § 1404(a) to transfer this

    dispute to Western District of North Carolina. Because Charlotte is in the Western

    District of North Carolina and the arbitration clause of the agreement between CAA and

    Accel Academy mandates arbitration in Charlotte, North Carolina, the courts finds that

    this is the proper venue for a transfer.5 As such, the court grants Accel Academy’s

    motion to transfer and transfers CAA’s remaining claim against the Accel Academy to

    the Western District of North Carolina to compel arbitration.




    5
      Although the Western District of North Carolina may be Ithaca in this epic procedural
    voyage, like Homer, the court finds its merit in the journey. See Homer, The Odessey at
    bk. XXIV (800 B.C.) (trans. Samuel Butler), available at
    http://classics.mit.edu/Homer/odyssey.24.i.html.


                                                 42

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 42 of 43
                                      IV. CONCLUSION

           For the reasons set forth above, the court DENIES CAA’s motion to remand,

    FINDS AS MOOT CAA’s motion to stay, FINDS AS MOOT Accel Academy’s motion

    to dismiss, GRANTS IN PART and DENIES IN PART Accel Academy’s motion to

    dismiss, GRANTS Accel Academy’s motion to transfer venue, and TRANSFERS the

    case to the Western District of North Carolina to compel arbitration.

           AND IT IS SO ORDERED.




                                         DAVID C. NORTON
                                         UNITED STATES DISTRICT JUDGE



    July 16, 2020
    Charleston, South Carolina




                                                43

Case 3:20-cv-00387-FDW-DCK Document 26 Filed 07/16/20 Page 43 of 43
